Title: To Thomas Jefferson from Joseph Anderson, William Cocke, and William Dickson, 19 February 1803
From: 
To: Jefferson, Thomas


          
            Sir, 
            Feby 19th. 1803
          
          Some days ago, we had the honer to adress you, in Conjunction with the Members of Congress from Georgia and Kentucky; upon the Subject of a Road, from Danville, through Tennessee, to Augusta in Georgia—In Support of that adress, we now beg leave to present some resolutions pass’d by our Legislature and inclos’d to us by the Governor—from the Tenor of those Resolutions, it will appear that the State we have the honer to represent, is particularly Anxious to Obtain this desireable Object—And as its Utility to the Citizens of our State, will much depend upon the part of the Indian Country through which it may pass, it will be of great moment to have the most Skillful Judicious Woodsmen, that can be Obtaind (and who have a knowledge of the Country) to explore the ground, and point out the most Eligible Way—for that purpose, on the part of Tennessee, we take the liberty of recommending Mr Isaac Thomas (of Sevierville) in the County of Sevier—
          As the Legislature of our State will at their next meeting be anxious to know,—what attention we have paid to their resolutions, and what prospect there will be of Obtaining their Object, we request the favor of a Written Answer to this adress—
          With Sentiments of due Consideration
          
            Jos: Anderson
            Wm. Cocke
            Wm. Dickson
          
        